DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
					EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Brian Harris on May 21, 2021.

The application has been amended as follows: 

1. (Currently Amended) A method comprising:
detecting a motion pattern in proximity to a first portion of a shared midair interface (MAI) device, the motion pattern being of a body part of a first user;
	using the detected motion pattern as a basis of changing a simulated surface of an object by changing an amount of air that is projected from one or more projection nozzles of a second portion of the shared MAI device,
wherein the changing of the amount of air causes tactile feedback to a second user corresponding to the motion pattern by the first user, 
wherein the changing of the amount of air projected from the one or more projection nozzles is based on a force tensor, and
wherein the first portion of the MAI device and the second portion of the shared MAI device correspond to the first user and the second user, respectively; 
	causing a behavior change in the simulated surface being projected from the second portion of the shared MAI device; 
detecting a plurality of interactions with a plurality of simulated surfaces of a plurality of portions of the MAI device, the plurality of portions including the first portion and the second portion; 

converting the resultant interaction to a set of instructions for a subset of projection nozzles of the second portion of the shared MAI device. 

2. (Previously Presented) The method of claim 1, further comprising: 
	reconfiguring, prior to converting the detected motion, the shared MAI device by (i) detecting a second motion pattern by the second user in proximity to the shared MAI device and (ii) partitioning, based on the detected second motion pattern, the shared MAI device to include the second portion assigned to the second user. 

3. (Previously Presented) The method of claim 2, further comprising:
assigning a location for the second portion of the shared MAI device according to a direction of the second motion pattern.

4. (Canceled) 

5. (Canceled) 

6. (Previously Presented) The method of claim 1, causing the behavior change further comprising: 
producing the resultant interaction at the subset of projection nozzles.

7. (Previously Presented) The method of claim 1, wherein the behavior change is a change in an air form rendering the simulated surface. 

8. (Previously Presented) The method of claim 1, generating a proprioceptive stimulus for the second user of the shared MAI device.

9. (Original) The method of claim 8, wherein the proprioceptive stimulus is an electrical stimulus.



11. (Original) The method of claim 1, wherein the motion pattern is detected by a camera.

12. (Currently Amended) A computer usable program product comprising a computer-readable storage medium, and program instructions stored on the storage medium, the stored program instructions comprising:
program instructions to detect a motion pattern in proximity to a first portion of a shared midair interface (MAI) device, the motion pattern being of a body part of a first user;
	program instructions to use the detected motion pattern as a basis of changing a simulated surface of an object by changing an amount of air that is projected from one or more projection nozzles of a second portion of the shared MAI device,
wherein the changing of the amount of air causes tactile feedback to a second user corresponding to the motion pattern by the first user, 
wherein the changing of the amount of air projected from the one or more projection nozzles is based on a force tensor, and
wherein the first portion of the MAI device and the second portion of the shared MAI device correspond to the first user and the second user, respectively; 
	program instructions to cause a behavior change in the simulated surface being projected from the second portion of the shared MAI device;
program instructions to detect a plurality of interactions with a plurality of simulated surfaces of a plurality of portions of the MAI device, the plurality of portions including the first portion and the second portion; 
	program instructions to generate a resultant interaction from the plurality of interactions; and
program instructions to convert the resultant interaction to a set of instructions for a subset of projection nozzles of the second portion of the shared MAI device. 

13. (Original) The computer usable program product of claim 12, wherein the computer usable code is stored in a computer readable storage device in a data processing system, and wherein the computer usable code is transferred over a network from a remote data processing system.

14. (Original) The computer usable program product of claim 12, wherein the computer usable code is stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system.

15. (Previously Presented) The computer usable program product of claim 12, the stored program instructions further comprising:
	program instructions to reconfigure, prior to converting the detected motion, the shared MAI device by (i) detecting a second motion pattern by the second user in proximity to the shared MAI device and (ii) partitioning, based on the detected second motion pattern, the shared MAI device to include the second portion assigned to the second user. .

16. (Previously Presented) The computer usable program product of claim 15, the stored program instructions further comprising:
	program instructions to assign a location for the second portion of the shared MAI device according to a direction of the second motion pattern.

17. (Canceled) 

18. (Canceled) 

19. (Previously Presented) The computer usable program product of claim 12, the stored program instructions further comprising:
program instructions to produce the resultant interaction at the subset of projection nozzles.

20. (Currently Amended) A computer system comprising a processor, a computer-readable memory, and a computer-readable storage device, and program instructions stored on the storage device for execution by the processor via the memory, the stored program instructions comprising:
program instructions to detect a motion pattern in proximity to a first portion of a shared 
	program instructions to use the detected motion pattern as a basis of changing a simulated surface of an object by changing an amount of air that is projected from one or more projection nozzles of a second portion of the shared MAI device,
wherein the changing of the amount of air causes tactile feedback to a second user corresponding to the motion pattern by the first user, 
wherein the changing of the amount of air projected from the one or more projection nozzles is based on a force tensor, and
wherein the first portion of the MAI device and the second portion of the shared MAI device correspond to the first user and the second user, respectively; 
	program instructions to cause a behavior change in the simulated surface being projected from the second portion of the shared MAI device;
program instructions to detect a plurality of interactions with a plurality of simulated surfaces of a plurality of portions of the MAI device, the plurality of portions including the first portion and the second portion; 
	program instructions to generate a resultant interaction from the plurality of interactions; and
program instructions to convert the resultant interaction to a set of instructions for a subset of projection nozzles of the second portion of the shared MAI device. 

21. (Currently Amended) The method of claim 1, further comprising: 
converting the motion pattern of the first user to [[a]] the force tensor. 



Point of Contact


Any inquiry concerning this communication or earlier communications from the examiner should 

be directed to RAYEEZ R CHOWDHURY whose telephone number is (571)270-3069.  The 

examiner can normally be reached on Monday-Friday 8AM-5:30PM EST.  If attempts to reach the 

examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be 

reached on 571-272-4088.  The fax phone number for the organization where this application or 

proceeding is assigned is 571-273-8300.  Information regarding the status of an application may 

be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information 

for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

information for unpublished applications is available through Private PAIR only.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions 

on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-

217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 

Representative or access to the automated information system, call 800-786-9199 (IN USA OR

CANADA) or 571-272-1000.


/RAYEEZ R CHOWDHURY/
Primary Examiner, Art Unit 2175    
Friday, May 21, 2021